UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 96-6718



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus

GREGORY BUTTLER, a/k/a Trevor G. Whittingham,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CR-89-14)


Submitted:   April 17, 1997                 Decided:   April 25, 1997


Before NIEMEYER and WILLIAMS, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Gregory Buttler, Appellant Pro Se. Helen F. Fahey, United States
Attorney, Alexandria, Virginia, for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order denying his mo-

tion for the production of trial transcripts at government expense.

We have reviewed the record and find no reversible error. Accord-

ingly, we affirm on the reasoning of the district court. United
States v. Buttler, No. CR-89-14 (E.D. Va. Mar. 20, 1996). We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2